Dissenting Opinion by
Mb. Justice Musmanno:
The fact that the defendant, since 1945, has paid the plaintiff overtime hours of employment in accordance with the provisions of the Pair Standards Act is certainly evidence that the defendant believes that plaintiff’s work is of an interstate character. And if it has been interstate since 1945, why should it not have been interstate from 1941 to 1945, when admittedly it was exactly the same type of work?
The averments in the plaintiff’s statement of claim, if believed, clearly establish that he was engaged in handling material in interstate commerce. If the defendants challenged the accuracy and the veracity of his assertion, the Court could have taken testimony which would have proved or disproved his assertions. It is my opinion that entering judgment in favor of the defendant was error.